Citation Nr: 0912901	
Decision Date: 04/07/09    Archive Date: 04/15/09

DOCKET NO.  07-39 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for head pain.

4.  Entitlement to service connection for breathing 
problem/pain in chest, to include as due to Gulf War hazard 
exposure.

5.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 26 to June 
28, 2002 and February 16, 2003 to June 18, 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO) dated in August 2006 and 
December 2006 that denied the Veteran's claims of entitlement 
to service connection for joint pain malaise, low back pain, 
neck pain, hearing loss, tinnitus, breathing problem/pain in 
chest, sore throat condition, acid reflux, head pain, and 
PTSD.

By an October 2007 rating decision, the RO granted the 
Veteran's claims of entitlement to service connection for 
gastroesophageal reflux (claimed as acid reflux and sore 
throat disability due to Gulf War hazard exposure); 
degenerative joint disease (DJD), thoracic lumbar spine 
(claimed as low back pain and joint pain malaise due to Gulf 
War hazard exposure); DJD, cervical spine (claimed as neck 
pain and joint pain malaise due to Gulf War hazard exposure); 
and DJD, right knee (claimed as joint pain malaise due to 
Gulf War hazard exposure), and assigned each initial 10 
percent disability ratings, effective August 14, 2005.

By a December 2007 Substantive Appeal, the Veteran perfected 
her appeal as to the issues of entitlement to service 
connection for tinnitus, hearing loss, head pain, breathing 
problem/pain in chest, and PTSD.

The Veteran was scheduled to appear before the Board, seated 
at the RO in St. Petersburg, Florida, on September 9, 2008.  
However, the Veteran did not report to the hearing, and has 
not provided an explanation for her absence.  As such, the 
Veteran's request for a hearing is deemed withdrawn.  See 38 
C.F.R. § 20.703 (2008). 

The issues of entitlement to service connection for tinnitus, 
hearing loss, breathing problem/pain in chest, to include as 
due to Gulf War hazard exposure, and PTSD, addressed in the 
REMAND portion of the decision below, are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran has not shown diagnosis of a disability related 
to her complaints of head pain.


CONCLUSION OF LAW

The claim of entitlement to service connection for head pain 
must be denied under the law.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2007), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into three 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record:  (1) that is 
necessary to substantiate the claim; (2) that the claimant is 
to provide; and (3) that VA will attempt to obtain.  Beverly 
v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements).  
In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including:  (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, No. 06-7001 
(Fed. Cir. May 16, 2007).  

In November 2005, before the initial adjudication of the 
claims, the Veteran was notified of the evidence not of 
record that was necessary to substantiate the claims.  She 
was told that she needed to provide the names of persons, 
agencies, or companies who had additional records to help 
decide her claims.  She was informed that VA would attempt to 
review her claims and determine what additional information 
was needed to process her claims, schedule a VA examination 
if appropriate, obtain VA medical records, obtain service 
records, and obtain private treatment reports as indicated.  

There is no allegation from the Veteran that she has any 
evidence in her possession that is needed for a full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.  The 
purpose behind the notice requirement has been satisfied and 
the Veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of her claims.

A letter accompanying the August 2006 rating decision also 
informed the Veteran regarding the appropriate disability 
rating or effective date to be assigned.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims of entitlement to service 
connection for hearing loss and head pain, any questions as 
to the appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Therefore, adequate notice was provided to the Veteran prior 
to the transfer and certification of the Veteran's case to 
the Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes:  (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes:  (1) a current disability or persistent or 
recurrent symptoms of a disability; (2) an in-service event, 
injury, or disease; and (3) the current disability may be 
associated with the in-service event, but (4) there is 
insufficient evidence to make a decision on the claim.  See 
McClendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, VA examinations as to the Veteran's claims of 
entitlement to service connection for hearing loss and head 
pain are not required because the Veteran has not shown 
diagnoses of such conditions, for VA compensation purposes.

In this case, the Veteran's available service treatment 
records and all identified and authorized post-service 
treatment records relevant to the issues on appeal have been 
requested or obtained.  Accordingly, all available records 
and medical evidence have been obtained in order to make an 
adequate determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.

Service Connection - Head Pain

A threshold requirement for the grant of service connection 
for any disability is that the disability claimed must be 
shown present.  38 U.S.C.A. § 1110 (West 2002).  The United 
States Court of Veterans Appeals has interpreted the 
requirement of current disability thus:

Congress specifically limits entitlement 
for service-connected disease or injury 
to cases where such incidents have 
resulted in a disability.  See 38 U.S.C. 
§ 1110.  In the absence of proof of a 
present disability there can be no valid 
claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).

VA treatment records dated in October 2004 indicate that the 
Veteran complained of pain in her shoulder blades that went 
up the side of her neck, across her face, and down the arms.  
No treatment or diagnosis was made as to head pain. 

VA treatment records dated in April 2005 indicate that the 
Veteran complained of a left cervical tightness that caused 
pain in the left ear, across her head, and above her left 
eye.  The physical therapist reviewed cervical range of 
motion exercises with the Veteran and noted pain when the 
neck was flexed and rotated to the right and minimal pain 
when the neck was flexed and rotated to the left.  No 
treatment or diagnosis was made as to head pain. 
The Board notes that the Veteran is service-connected for DJD 
of the lumber and cervical spine. 

Pain alone, without a diagnosed or identifiable underlying 
malady or condition, does not constitute a disability for 
which service connection can be granted.  Sanchez-Benitez v. 
Principi, 259  F.3d 1356 (Fed. Cir. 2001).

In this case, there is no current medical evidence of record 
showing a diagnosis or identifiable underlying malady or 
condition as to the Veteran's claimed head pain.  As there is 
no evidence establishing a current disability related to head 
pain, there cannot be a discussion as to whether there exists 
a medical nexus between military service and claimed head 
pain.  Thus, service connection for same is not warranted.

As a threshold matter, per 38 U.S.C. § 1110, since the 
Veteran does not have a current disability related to head 
pain for which service connection can be granted, the claim 
of entitlement to service connection for head pain must be 
denied by operation of law.  


ORDER

Service connection for head pain is denied.


REMAND

Additional development is needed prior to further disposition 
of the claims.

As to the Veteran's claim of entitlement to service 
connection for PTSD, the Board finds that additional notice 
should be provided to the Veteran, and the Veteran should 
have an additional opportunity to provide information as to 
the claimed in-service stressor(s) upon which she bases her 
claim.  
Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (i.e., under the criteria of DSM-IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the Veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the Veteran's 
service, the Veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. § 
3.304(f) (2008).

When the evidence does not establish that a Veteran is a 
combat Veteran, her assertions of in-service stressors are 
not sufficient to establish the occurrence of such events.  
Rather, her alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994). 

If a PTSD disorder claim is based on in-service personal 
assault, evidence from sources other than the Veteran's 
service records may corroborate the Veteran's account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to: records from law enforcement authorities, 
rape crisis centers, mental health counseling centers, 
hospitals, or physicians; pregnancy tests or tests for 
sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources. Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a PTSD claim that 
is based on in-service personal assault without first 
advising the claimant that evidence from sources other than 
the Veteran's service records or evidence of behavior changes 
may constitute credible supporting evidence of the stressor 
and allowing him or her the opportunity to furnish this type 
of evidence or advise VA of potential sources of such 
evidence.  VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred.  38 C.F.R. § 3.304(f)(3); Patton v. West, 12 Vet. 
App. 272 (1999); YR v. West, 11 Vet. App. 393 (1998).

That Veteran has not submitted any information as to the 
claimed in-service stressor(s) upon which she bases her claim 
of entitlement to service connection for PTSD.  Because the 
Veteran's VA treatment records indicate that she reported the 
incurrence of military sexual trauma and described same as 
harassment, it is not clear to the Board if the Veteran bases 
her claim of entitlement to service connection for PTSD on 
the incurrence of an in-service personal assault.  

The Board notes, however, that the Veteran, as to her claim 
of entitlement to service connection for PTSD, did not 
receive notice that evidence from sources other than her 
service records may corroborate her account of the stressor 
incident.  The Board further notes that the Statement in 
Support of Claim for Service Connection for PTSD Secondary to 
Personal Trauma, VA Form 21-0781a, includes a list of other 
sources the Veteran might identify for additional information 
and a list of behavior changes the Veteran might identify as 
occurring subsequent to a personal trauma.  However, such 
Form does not notify the Veteran that evidence from sources 
other than her service records or evidence of behavior 
changes may constitute credible supporting evidence of the 
stressor.  Thus, on remand, the RO should inform the Veteran 
of such.  Also on remand, the Veteran should be afforded an 
additional opportunity to provide information as to the 
claimed in-service stressor(s) upon which she bases her claim 
of entitlement to service connection for PTSD.  

As to the Veteran's claim of entitlement to service 
connection for breathing problem/pain in chest, to include as 
due to Gulf War hazard exposure, the Board finds that 
additional treatment records should be obtained.  The 
Veteran, in VA treatment records dated in October 2005, 
reported that she underwent a sleep study.  VA treatment 
records dated in April 2006 indicate that the physician noted 
that the Veteran had "probable" sleep apnea, with results 
of sleep study pending.  

The Veteran submitted a statement dated in April 2007.  At 
that time, the Veteran provided the name and address of two 
private treatment providers.  In response, the RO sent the 
Veteran a letter, dated in May 2007, requesting that she 
complete and return two Authorization and Consent to Release 
Information documents, VA Form 21-4142.  To date, however, 
the Veteran has not submitted such.  Because VA is on notice 
that there are additional records, in this case, VA and 
private treatment records, that may be applicable to the 
Veteran's claim of entitlement to service connection for 
breathing problem/pain in chest, to include as due to Gulf 
War hazard exposure, and because these records may be of use 
in deciding the claim, these records are relevant and should 
be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

As to the Veteran's claims of entitlement to service 
connection for tinnitus and hearing loss, the Board finds 
that an audiological evaluation and medical opinion are 
necessary to make a decision on the claims.  

VA treatment records dated in November 2004 indicate that the 
Veteran underwent an audiological consultation.  At that 
time, the Veteran complained of constant bilateral tinnitus.  
The RO denied the Veteran's claim of entitlement to service 
connection for tinnitus on the basis that the available 
service treatment records contained no evidence of complaint 
or treatment of tinnitus during her period of service.  The 
Board notes, however, that the Veteran's Post-Deployment 
Health Assessment, dated in May 2004, indicates that she 
complained of current tinnitus and tinnitus during her most 
recent deployment.  Thus, an audiological evaluation and 
medical opinion are in order to determine if there exists a 
relationship between the Veteran's current bilateral tinnitus 
and her period of service.  

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

On VA audiological consultation in November 2004, the 
Veteran's hearing acuity was measured.  The audiologist 
reported that the Veteran demonstrated hearing acuity within 
normal limits, bilaterally, from 250 Hertz to 8000 Hertz, and 
that her speech recognition scores were 88 percent as to the 
right ear, and 84 percent as to the left ear.  While the 
audiologist reported that the Veteran's hearing acuity was 
within normal limits, she did not provide audiometric testing 
results as to the Veteran's hearing acuity, in decibels, at 
the above-referenced frequencies.  Also, the audiologist did 
not provide information as to which speech recognition test 
was used during the evaluation.  Thus, it is not clear to the 
Board if the Veteran's claimed hearing loss is a VA-compliant 
hearing loss for which compensation may be granted.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2008); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the 
claims file treatment records from the 
VAMC in Orlando, Florida, dated from 
June 2006 to the present, to include 
results of the Veteran's sleep study.  
If a negative response is received from 
the VAMC, the claims file must be 
properly documented in this regard.

2.  Make an additional request to the 
Veteran that she either submit private 
treatment records herself or submit two 
Authorization and Consent to Release 
Information documents, VA Form 21-4142, 
for the private treatment providers she 
identified in her April 2007 statement.  
If a negative response is received from 
the Veteran, the claims file must be 
properly documented in this regard.

3.  Obtain and associate with the 
claims file private treatment records 
from the private treatment providers 
that Veteran identified in her April 
2007 statement.   If a negative 
response is received from either 
provider, the claims file must be 
properly documented in this regard.

4.  Provide the Veteran with notice, as 
to her claim of entitlement to service 
connection for PTSD, that if such claim 
is based upon the incurrence of an in-
service personal assault, evidence from 
sources other than her service records 
may corroborate her account of the 
stressor incident.  Such notice should 
describe, as included above, the types 
of evidence she may submit in an effort 
to corroborate her account of the 
stressor incident.

5.  Provide the Veteran with an 
additional opportunity to submit 
information as to the in-service 
stressor(s) upon which she bases her 
claim of entitlement to service 
connection for PTSD.  The Veteran 
should be informed that she should 
provide as much detail as possible in 
order to assist verification efforts.  
If a negative response is received from 
the Veteran, the claims file must be 
properly documented in this regard.

6.  Forward the Veteran's statements as 
to her in-service stressor(s), as well 
as copies of her service personnel 
records and any other relevant 
evidence, to the United States Army & 
Joint Services Records Research Center 
(JSRRC).  Request that JSRRC attempt to 
verify the alleged stressor(s).  If 
more detailed information is needed for 
such research, the Veteran should be 
given the opportunity to provide it. If 
a negative response is received from 
JSRRC, the claims file must be properly 
documented in this regard.

7.  Thereafter, if, and only if one or 
more of the alleged stressors is 
verified, schedule the Veteran for a VA 
psychiatric examination for the purpose 
of ascertaining whether PTSD found 
present is related to service.

a. Prior to the examination, specify 
for the examiner the stressor or 
stressors that it is determined is/are 
established by the record, and the 
examiner must be instructed that only 
that/those event(s) may be considered 
for the purpose of determining whether 
the Veteran was exposed to one or more 
stressors in service.

b. The examiner should conduct the 
examination with consideration of the 
current diagnostic criteria for PTSD.  
The examination report should include a 
detailed account of all pathology 
present.  Any further indicated special 
studies, including psychological 
studies, should be accomplished.

c. If a diagnosis of PTSD is 
appropriate, the examiner should 
specify:  (1) whether each alleged 
stressor found to be established by the 
evidence of record was sufficient to 
produce PTSD; (2) whether the remaining 
diagnostic criteria to support the 
diagnosis of PTSD have been satisfied; 
and (3) whether there is a link between 
the current symptomatology and one or 
more of the in-service stressors found 
to be established by the record and 
found to be sufficient to produce PTSD 
by the examiner.  Any opinions 
expressed by the examiner must be 
accompanied by a complete rationale.

d. If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include 
whether it is at least as likely as not 
that any currently demonstrated 
psychiatric disorder, other than PTSD, 
is related to the Veteran's military 
service.

8.  Schedule the Veteran for an 
audiological evaluation to determine 
her hearing acuity and the etiology of 
her bilateral tinnitus.  All indicated 
tests should be conducted.  The 
examiner should provide complete 
audiometric testing results, as well as 
Maryland CNC speech recognition scores.  
The examiner should opine as to whether 
it is as likely as not (50 percent 
probability or greater) that bilateral 
tinnitus is related to the Veteran's 
period of service.  If VA-compliant 
hearing loss is found, the examiner 
should opine as to whether it is as 
likely as not (50 percent probability 
or greater) that hearing loss is 
related to the Veteran's period of 
service.
The claims file should be made 
available to the examiner for review in 
conjunction with the examination, and 
the examiner should indicate in the 
examination report that the claims file 
was reviewed.  A complete rationale 
should be provided for all opinions 
given.  The opinions should be based on 
examination findings, historical 
records, and medical principles.  The 
physician should fully articulate a 
sound reasoning for all conclusions 
made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examinations.

9.  Readjudicate the Veteran's claims 
of entitlement to service connection 
for tinnitus, hearing loss, breathing 
problem/pain in chest, to include as 
due to Gulf War hazard exposure, and 
PTSD, considering any additional 
evidence added to the record.  If the 
action remains adverse to the Veteran, 
provide the Veteran with a supplemental 
statement of the case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the Veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2008) 
failure to cooperate by not attending the requested VA 
examinations may result in adverse determinations.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).
The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


